                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



JOSEPH LEE ALLEN,

                           Petitioner,

          v.                                    CASE NO. 18-3301-SAC

RON BAKER,

                           Respondent.


                         ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se. Because he submitted the filing

fee, the Court denies his motion to proceed in forma pauperis as moot.

                    The motion to appoint counsel

   Petitioner moves for the appointment of counsel. An applicant for

habeas corpus relief has no constitutional right to the appointment

of counsel. See Swazo v. Wyo. Dept. of Corr., 23 F.3d 332, 333 (10th

Cir. 1994)(“[T]here is no constitutional right to counsel beyond the

appeal of a criminal conviction, and … generally appointment of
counsel in a § 2254 proceeding is left to the court’s discretion.”).

Rather, the court may appoint counsel when “the interests of justice

so require” for a petitioner who is financially eligible. See 18 U.S.C.

§ 3006A(1)(2)(b). The Court has considered the record and declines

to appoint counsel at this time. It appears that petitioner is able

to articulate his claims for relief and is well familiar with the

record.
                         Factual background

     Petitioner was convicted in the District Court of Shawnee County,

Kansas, of attempted first-degree murder, aggravated battery, and
criminal possession of a firearm.

      The Kansas Court of Appeals (KCOA) summarized the factual

background as follows:

      Wayne “Squirt” Brandon, Jr., was shot in front of his home
      sometime between 9:35 and 9:55 p.m. Immediately after the
      shooting, Brandon identified Allen as the shooter and
      informed police that Allen drove a white Cadillac.

      At trial, Brandon again identified Allen as the shooter.
      Several of Brandon’s neighbors testified they heard
      gunshots but did not see the shooting or see Allen or his
      white Cadillac in the area of the shooting. Russell
      Marshall, who was incarcerated with Allen after the
      shooting, testified Allen admitted he shot Squirt, and gave
      Marshall a letter to deliver to Squirt in which Allen
      offered Squirt “a thousand dollars and a Cadillac if he
      didn’t show up for court.”

      Allen admitted writing two letters to Brandon offering him
      money, but maintained the letters were counteroffers in
      response to Brandon’s attempt to extort an even larger sum
      of money from Allen. Allen denied giving Marshall a letter
      for Brandon or telling Marshall that he shot Brandon.

State v. Allen, 2010 WL 3636269, at *1.

                            Procedural background

      On appeal, proceeding with appointed counsel Gerald Wells,

petitioner alleged ineffective assistance of trial counsel. The KCOA

remanded the matter to the district court for a hearing under State

v. Van Cleave, 716 P.2d 580 (2016)1. State v. Allen, 238 P.3d 331

(Table), 2010 WL 3636269 (Kan. Ct. App. Sep. 10, 2010)(Allen I).

      On remand, petitioner proceeded pro se with standby counsel and

offered the testimony of several witnesses. The district court denied

the claims for relief. On appeal, Mr. Wells again was appointed to

1 In Van Cleave, the Kansas Supreme Court approved a procedure to allow appellate
counsel presenting a claim of ineffective assistance of trial counsel to seek remand
to the district court for consideration of that claim.
represent petitioner. The KCOA denied relief. State v. Allen, 338 P.3d

24 (Table), 2014 WL 6775823 (Kan. Ct. App. Nov. 26, 2014), rev. denied,

Jul. 22, 2015 (Allen II).

     In Allen II, petitioner challenged his conviction on the grounds

of ineffective assistance of counsel, alleging that his trial counsel

failed to cross-examine witnesses to establish the time of the

shooting, failed to investigate to establish that the testimony of

witness Russell Marshall was false; and failed to adequately

communicate with him while he was incarcerated. The KCOA addressed

these claims on the merits and denied relief.

      In July 2015 and August 2015, petitioner filed two pro se motions

for post-conviction relief under K.S.A. 60-1507. The trial court

denied relief. On appeal, petitioner alleged that Mr. Wells was

ineffective in failing to raise trial errors in Allen I and that in

Allen II, following the Van Cleave hearing, he failed to raise claims

related to his appeal.

     Petitioner’s pro se brief contained two sections, one captioned

as “Abandoned Trial Errors” and the other as “Appellant Additional

Issues.” The “Abandoned Trial Errors” section alleged ineffective

assistance in petitioner’s direct appeal for failure to raise these

claims: (1) the failure to instruct on informant testimony; (2) error

in admitting K.S.A. 60-455 evidence; (3) error in failing to argue

a motion for judgment of acquittal; (4) prosecutorial misconduct in

arguing facts not in evidence, comment on witness credibility, and
committing a Doyle2 violation; (5) error in denying petitioner’s

motion for new trial on newly discovered evidence; and (6) cumulative

error.

        Noting petitioner’s failure to present these issues in this

motion under K.S.A. 60-1507, the KCOA held that they were not properly

preserved for appellate review and dismissed them. Allen v. State,

408 P.3d 1002 (Table), 2017 WL 6062272, at *4 (Kan. Ct. App. Dec. 8,

2017), rev. denied, Aug. 30, 2018 (Allen III).

        The “Appellant Additional Issues” section also alleged

ineffective assistance by Mr. Wells on petitioner’s direct appeal,

citing as error the failure to argue (1) that the district court erred

in failing to give an alibi instruction, (2) that the evidence was

insufficient to support the conviction for attempted first-degree

murder, (3) that the district court erred in failing to instruct on

severity level 7 aggravated battery, (4) that petitioner’s rights were

violated by the disappearance of a video purporting to show a white

Cadillac leaving the scene of the crime, and (5) that the introduction

of perjured testimony at trial constituted prosecutorial misconduct.

The KCOA determined that these claims had been presented in the

petitioner’s action under K.S.A. 60-1507 and that they were properly

preserved for appellate review. The KCOA therefore addressed these

claims on the merits.

        Petitioner also argued that Mr. Wells was ineffective in failing

to raise certain claims following the Van Cleave proceedings to


2   Doyle v. Ohio, 426 U.S. 610 (1976).
challenge the performance of his trial counsel. These claims were:

(1) the failure to cross-examine Officer Jepson about the lost video,

(2) the failure to provide the jury with an unredacted interrogation

video of petitioner’s interview with Detective Willard, (3) the

failure to cross-examine Ed Brock on certain issues, (4) the failure

to investigate and present the testimony of Lester McDonald, Corey

Lewis, and Pam Hazlett, (5) the decision to present a group photo of

petitioner and members of his family, and (6) the failure to seek the

suppression of State’s Exhibit 31.

     The KCOA noted that under state law, when a criminal defendant

has presented claims of ineffective assistance of counsel in a Van

Cleave hearing, the defendant may not relitigate those issues in an

action under K.S.A. 60-1507 unless there are exceptional

circumstances. Allen III, 2017 WL 6062272, at * 7 (citing Rice v.

State, 37 Kan.App.2d 456, 464 (Kan. Ct. App. 2007), rev. denied, Sep.

27, 2007.

     The KCOA found that the district court had thoroughly addressed

the claims in its decision denying petitioner’s motion under 1507 and

found that petitioner offered no evidence to show that those rulings

were in error.

     Finally, petitioner presented claims alleging Mr. Wells was

ineffective in failing to challenge trial counsel’s failure to (1)

investigate or introduce testimony from emergency responders who

cared for the shooting victim at the crime scene, (2) cross-examine

the doctor who cared for the victim, (3) file a pretrial motion to
prevent the State from introducing the criminal history of alibi

witness Patricia Sanders, (4) seek an alibi instruction, (5) hire a

trajectory expert, and (6) impeach the victim by introducing his

criminal history and other material.

      The KCOA found that the first issue, concerning the emergency

personnel who responded to the crime scene, was not preserved for

appellate review and was subject to dismissal. And because petitioner

failed to present the remaining issues at the Van Cleave hearing, the

KCOA found that Mr. Wells could not have presented them later in a

challenge to the effectiveness of counsel. Finding no exceptional

circumstances, the KCOA declined to consider those claims. Allen III,

id.


                         The federal petition

      The petition identifies 43 claims for relief. The Court has

examined the petition and has identified a number of claims that appear

to be subject to dismissal on the ground of procedural default. See
Banks v. Workman, 692 F.3d 1133, 1144 (10th Cir. 2012)(stating that

constitutional claims rejected by the state court on independent and

adequate state procedural grounds ordinarily are barred from federal

habeas corpus review).

      To overcome a procedural default, a petitioner must “demonstrate

cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the

claims will result in a fundamental miscarriage of justice.” Grant
v. Royal, 886 F.3d 874, 892 (10th Cir. 2018)(quoting Coleman v.

Thompson, 501 U.S. 722, 750 (1991)), cert. denied sub nom. Grant v.
Carpenter, 139 S.Ct. 925 (2019).

     A petitioner can establish cause by “show[ing] that some

objective factor external to the defense impeded … efforts to comply

with the State’s procedural rules.” Murray v. Carrier, 477 U.S. 478,

488 (1986). And to show prejudice, a petitioner must show “‘actual

prejudice’ resulting from the errors of which he complains.” United

States v. Frady, 456 U.S. 152, 168 (1982).

     The issues identified by the Court as subject to dismissal due

to procedural default are the six issues of “abandoned trial errors”

that petitioner failed to present in his pro se motion under K.S.A.

60-1507 and rejected on that basis by the KCOA, namely, that Mr. Wells

provided ineffective assistance on direct appeal by failing to argue

that (1) the district court erred in failing to instruct on informant

testimony, (2) the district court erred in admitting evidence under

K.S.A. 60-455, (3) trial counsel failed to present argument on a motion

for judgment of acquittal, (4) the prosecutor erred in arguing facts

not in evidence, commenting on witness credibility, and committing

a Doyle violation, (5) the district court erred in denying his motion
for new trial based on newly discovered evidence, and (6) cumulative

error.

     These claims appear to correspond to petitioner’s claims

numbered as Grounds 4-10 in the petition.

     Likewise, the KCOA determined that petitioner failed to present

the following claims during the Van Cleave proceedings: Mr. Wells was

ineffective in failing to challenge trial counsel’s failure (1) to

present evidence or testimony from the emergency responders who aided
the victim, (2) to cross-examine the physician who cared for the

victim, (3) to file a pretrial motion to prevent the introduction of
the criminal history of Patricia Sanders, (4) to request an alibi

instruction, (5) to hire a trajectory expert, and (6) to impeach the

victim on his criminal history and through evidence that he sent his

father to prison.

     These claims appear to correspond to petitioner’s claims

numbered as Grounds 17, 18, 19, 29, 30, 31, and 32.

                         Order to Show Cause

     The Court will grant petitioner thirty days to show cause why

the claims identified in this order should not be dismissed from the

action as procedurally defaulted. Respondent will be given thirty days

after petitioner’s response to file a reply, and, if necessary, to

identify any additional grounds against which respondent presents a

defense of procedural default.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is denied as moot.

     IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 3) is denied.

     IT IS FURTHER ORDERED petitioner is granted thirty (30) days to
show cause why Grounds Nos. 4, 5, 6, 7, 8, 9, 10, 17, 18, 19, 29, 30,

31, and 32 should not be dismissed due to procedural default.

Respondent will have thirty (30) days to reply and may identify

additional grounds as procedurally defaulted.

     IT IS SO ORDERED.

     DATED:   This 25th day of September, 2019, at Topeka, Kansas.



                                 S/ Sam A. Crow
                                 SAM A. CROW
                                 U.S. Senior District Judge
